 



(ECOLOGYCOATINGS LOGO) [k25459k2545900.gif]
February 18, 2008
Via Email
Robert Matheson
Technical Manager
DuPont Nonwovens
5401 Jefferson Davis Highway
Spot 197
Richmond, Virginia 23234
     Re: Offer to Become a Member of the Scientific Advisory Board Ecology
Coatings, Inc.
Dear Mr. Matheson,
On behalf of Ecology Coatings, Inc., I would like to extend you an offer to
become Chairman of the Company’s Scientific Advisory Board (the “Board”). Your
acceptance of this offer may be evidenced by your signature below. Should you
accept, your term as Chairman will begin immediately therewith (the “Acceptance
Date”).
As consideration for your commitment to serve as Chairman, the Company will
issue you options to purchase one hundred thousand (100,000) shares of Ecology
Coatings common stock within five (5) days of the Acceptance Date. The options
shall be exercisable as follows: 25% as of the Acceptance Date; 50% as of six
(6) months from the Acceptance Date; 75% as of twelve (12) months from the
Acceptance Date, and; 100% as of eighteen (18) months from the Acceptance Date.
The options shall carry an exercise price equal to $2.05.
Your term as Chairman will last indefinitely, but not less than one (1) year
from the date of acceptance. Notwithstanding the foregoing, either party hereto
may terminate this agreement upon five (5) day’s written notice to the other
party. For each subsequent year of service, the Company will issue you options
to purchase an additional ten thousand (10,000) shares of Ecology Coatings’
common stock, exercisable twelve (12) months therefrom at a price equal to the
market price on each successive anniversary of the Acceptance Date.
In your capacity as Chairman, you will manage the affairs of the Board. Expected
duties will include, without limitation; making recommendations to the Company
as to potential additions to the Board; upon the request of the Board of
Directors or the officers of the Company, speaking and/or corresponding with
various third parties with regards to Ecology Coatings and its technology; upon

 



--------------------------------------------------------------------------------



 



(ECOLOGYCOATINGS LOGO) [k25459k2545900.gif]
request of the Board of Directors, participating by telephone in Board of
Directors’ meeting and meetings of shareholders. Both the Board itself, and your
participation thereon is an honorary position. The Board holds no formal
authority to bind the Company.
Finally, you further acknowledge and represent to the Company that in accepting
this offer, you are not violating any term or condition of your employment with
DuPont and that this offer has been reviewed or otherwise vetted by the proper
compliance and/or legal personnel.
Thank you for your time in addressing this matter. We look forward to your
response.

            Yours very truly,

Adam S. Tracy, Esq.
Vice President, General Counsel
                       

     
Accepted this ___ day of                     , 2008
   
 
   
 
Robert Matheson
   

 